 1 Kirk Pasich (SBN 94242)
   kpasich@pasichllp.com
 2 Sandra Smith Thayer (SBN 200294)
 3 sthayer@pasichllp.com
   Anamay M. Carmel (SBN 298080)                  NOTE: CHANGES MADE BY THE COURT
 4 acarmel@pasichllp.com
   Christopher T. Pasich (SBN 299191)
 5 cpasich@pasichllp.com
   PASICH LLP
 6 10880 Wilshire Blvd., Suite 2000
 7 Los Angeles, California 90024
   Telephone: (424) 313-7860
 8 Facsimile: (424) 313-7890
 9 Attorneys for Plaintiffs and Counter-Defendants
10 Sempra Energy and Southern California Gas
   Company
11
                         UNITED STATES DISTRICT COURT
12
                      CENTRAL DISTRICT OF CALIFORNIA
13
14
   SEMPRA ENERGY; and SOUTHERN                        Case No. 2:19-cv-03340-ODW (JPR)x
15 CALIFORNIA GAS COMPANY,
                                                      STIPULATED PROTECTIVE
16         Plaintiffs,                                ORDER
17              vs.
18 ASSOCIATED ELECTRIC & GAS
   INSURANCE SERVICES LIMITED;
19 et al.,
20                       Defendants.
21 AND RELATED ACTIONS
22
23              Having reviewed the Parties’ Stipulated Protective Order, and for good cause
24 appearing, the Court hereby enters a Stipulated Protective Order as follows:
25        1.       PURPOSES AND LIMITATIONS
26              Discovery in this action is likely to involve production of confidential,
27 proprietary, or private information for which special protection from public
28 disclosure and from use for any purpose other than prosecuting this litigation may


                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 2 enter the following Stipulated Protective Order. The parties acknowledge that this
 3 Stipulated Protective Order does not confer blanket protections on all disclosures or
 4 responses to discovery and that the protection it affords from public disclosure and
 5 use extends only to the limited information or items that are entitled to confidential
 6 treatment under the applicable legal principles.
 7        2.       GOOD CAUSE STATEMENT
 8              This action is likely to involve the production of valuable commercial,
 9 financial, technical, confidential and/or proprietary information for which the parties
10 believe special protection from public disclosure and from use for any purpose other
11 than prosecution of this action is warranted. Such confidential and proprietary
12 materials and information may consist of, among other things, confidential business
13 or financial information; information regarding confidential business practices or
14 other confidential, technical, or commercial information; confidential information
15 implicating privacy rights of third parties; information otherwise generally
16 unavailable to the public; or information which may be otherwise protected from
17 disclosure under state or federal statutes, court rules, case decisions, or common
18 law. Accordingly, to expedite the flow of information, to facilitate the prompt
19 resolution of disputes over confidentiality of discovery materials, to adequately
20 protect information the parties believe they are entitled to keep confidential, to
21 ensure that the parties are permitted reasonable, necessary uses of such material in
22 preparation for and in the conduct of trial, to address their handling at the end of the
23 litigation, and to serve the ends of justice, a protective order for such information is
24 justified in this matter. It is the intent of the parties that information will not be
25 designated as confidential for tactical reasons and that nothing will be so designated
26 without a good-faith belief that it has been maintained in a confidential, non-public
27 manner, and there is good cause why it should not be part of the public record of this
28 case.

                                                   2
                                    STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1        3.       PROCEDURE FOR FILING UNDER SEAL
 2              The parties further acknowledge that this Stipulated Protective Order does not
 3 entitle them to file confidential information under seal; Local Civil Rule 79-5 sets
 4 forth the procedures that must be followed and the standards that will be applied
 5 when a party seeks permission from the Court to file material under seal.
 6              There is a strong presumption that the public has a right of access to judicial
 7 proceedings and records in civil cases. In connection with non-dispositive motions,
 8 good cause must be shown to support a filing under seal. See Kamakana v. City and
 9 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
10 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
11 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
12 require good cause showing), and a specific showing of good cause or compelling
13 reasons with proper evidentiary support and legal justification must be made with
14 respect to Protected Material that a party seeks to file under seal. The parties’ mere
15 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
16 without the submission of competent evidence by declaration, establish that the
17 material sought to be filed under seal qualifies as confidential, privileged, or is
18 otherwise protectable,—constitute good cause.
19              Further, if a party requests sealing related to a dispositive motion or trial, then
20 compelling reasons, not only good cause, for the sealing must be shown, and the
21 relief sought shall be narrowly tailored to serve the specific interest to be protected.
22 See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
23 each item or type of information, document, or thing sought to be filed or introduced
24 under seal in connection with a dispositive motion or trial, the party seeking
25 protection must articulate compelling reasons, supported by specific facts and legal
26 justification, for the requested sealing order. Again, competent evidence supporting
27 the application to file documents under seal must be provided by declaration.
28

                                                     3
                                      STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1              Any document that is not confidential, privileged, or otherwise protectable in
 2 its entirety will not be filed under seal if the confidential portions can be redacted.
 3 If documents can be redacted, then a redacted version for public viewing, omitting
 4 only the confidential, privileged, or otherwise protectable portions of the document,
 5 shall be filed. Any application that seeks to file documents under seal in their
 6 entirety should include an explanation of why redaction is not feasible.
 7              A Party that seeks to file under seal any Protected Material must comply with
 8 Local Civil Rule 79-5. Protected Material may only be filed under seal pursuant to a
 9 Court order authorizing the sealing of the specific Protected Material at issue. If a
10 Party’s request to file Protected Material under seal is denied by the Court, then the
11 Receiving Party may file the information in the public record unless otherwise
12 instructed by the Court.
13        4.       DEFINITIONS
14                 a.    “Action”: the above-entitled lawsuit
15                 b.    “Challenging Party”: a Party or Non-Party that challenges the
16 designation of information or items under this Stipulated Protective Order.
17                 c.    “CONFIDENTIAL Materials”: any Document, Testimony, or
18 Information, as defined below: (i) that is produced for or disclosed to a Party
19 (Plaintiffs, Defendants, or Counter-Defendant); (ii) that the Designating Party
20 reasonably and in good faith believes to be entitled to confidential treatment under
21 applicable law, including, without limitation, trade secrets and other proprietary
22 information; and (iii) that has been designated as “Confidential Material” by the
23 Designating Party in compliance with this Stipulated Protective Order. Nothing in
24 this Stipulated Protective Order shall be construed in any way to control the use,
25 dissemination, publication, or disposition by a Party of any Document, Testimony,
26 or Information that legitimately, without breach of confidentiality, is a public record
27 or in the public domain, received at any time by that Party outside the course of the
28 discovery process in this Action. The fact that any Document, Testimony, or

                                                     4
                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 Information is subject to a legal privilege does not, in and of itself, make such
 2 Document, Testimony, or Information “CONFIDENTIAL Materials.”
 3                 d.    “Counsel”: Outside Counsel of Record and House Counsel.
 4                 e.    “Designating Party”: a Party or Non-Party that designates information
 5 or items that it produces in disclosures or in responses to discovery as
 6 “CONFIDENTIAL.”
 7                 f.    “Disclosure or Discovery Material”: all items or information,
 8 regardless of the medium or manner in which it is generated, stored, or maintained
 9 (including, among other things, testimony, transcripts, and tangible things), that are
10 produced or generated in disclosures or responses to discovery in this matter.
11                 g.    “Document” or “Documents”: any documents or electronically-stored
12 information as contemplated by Federal Rule of Civil Procedure 34(a), including
13 without limitation: (i) all writings as defined in Federal Rule of Evidence 1001(a);
14 (ii) all originals as defined in Federal Rule of Evidence 1001(e); and (iii) any copies,
15 reproductions, or summaries of all or any part of the foregoing.
16                 h.    “Expert”: a person with specialized knowledge or experience who has
17 been retained by a Party or its counsel to serve as an expert witness or as a
18 consultant in this Action.
19                 i.    “House Counsel”: attorneys who are employees of a Party to this
20 Action, and their support staff. House Counsel does not include Outside Counsel of
21 Record or any other outside counsel.
22                 j.    “Information”: the content of Documents, Testimony, or written
23 discovery responses.
24                 k.    “Non-Party”: any natural person, partnership, corporation, association
25 or other legal entity not named as a Party to this action.
26                 l.    “Outside Counsel of Record”: attorneys who are not employees of a
27 Party to this Action but are retained to represent or advise a Party to this Action
28 and/or have appeared in this Action or underlying actions on behalf of that Party or

                                                     5
                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 are affiliated with a law firm that has appeared on behalf of that Party, and includes
 2 their support staff.
 3                 m. “Party”: any party to this Action, including all of its officers, agents,
 4 representatives, administrators, directors, employees, consultants, retained experts,
 5 and Outside Counsel of Record (and their support staffs).
 6                 n.    “Producing Party”: a Party or Non-Party that produces Disclosure or
 7 Discovery Material in this Action.
 8                 o.    “Professional Vendors”: persons or entities that provide litigation
 9 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
11 and their employees and subcontractors.
12                 p.    “Protected Material”: any Disclosure or Discovery Material that is
13 designated as “CONFIDENTIAL.”
14                 q.    “Receiving Party”: a Party that receives Disclosure or Discovery
15 Material from a Producing Party.
16                 r.    “Testimony”: all depositions, declarations or other testimony taken or
17 used in this Action.
18        5.       SCOPE
19              The protections conferred by this Stipulated Protective Order cover not only
20 Protected Material, but also (1) any information copied or extracted from Protected
21 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
22 and (3) any testimony, conversations, or presentations by Parties or their Counsel
23 that might reveal Protected Material.
24              Any use of Protected Material at trial shall be governed by the orders of the
25 trial judge and other applicable authorities. This Order does not govern the use of
26 Protected Material at trial.
27              This Stipulated Protective Order does not govern Documents, Testimony, or
28 Information that are subject to a legal privilege, unless such Documents, Testimony,

                                                      6
                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 or Information are also “CONFIDENTIAL Materials.” Privileged Documents,
 2 Testimony, or Information shall be handled in accordance with applicable law. By
 3 making any Confidential Material available to each other during the course of this
 4 Action, the Parties do not waive any privilege or protection that might otherwise be
 5 afforded to those Confidential Materials.
 6        6.       DURATION
 7              This Stipulated Protective Order shall continue to be binding after the
 8 conclusion of this Action and all subsequent proceedings arising from this Action,
 9 except that a Party may seek the written permission of the Designating Party or may
10 move the Court for relief from the provisions of this Stipulated Protective Order. To
11 the extent permitted by law, the Court shall retain jurisdiction to enforce, modify, or
12 reconsider this Stipulated Protective Order, even after the Action is terminated.
13              Once a case proceeds to trial, information that was designated as
14 CONFIDENTIAL or maintained pursuant to this Stipulated Protective Order used or
15 introduced as an exhibit at trial becomes public and will be presumptively available
16 to all members of the public, including the press, unless compelling reasons
17 supported by specific factual findings to proceed otherwise are made to the trial judge
18 in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good
19 cause” showing for sealing documents produced in discovery from “compelling
20 reasons” standard when merits-related documents are part of court record).
21 Accordingly, for such materials introduced as trial exhibits, the terms of this
22 Stipulated Protective Order do not extend beyond the commencement of the trial.
23        7.       DESIGNATING PROTECTED MATERIAL
24                 a.    Designating Material for Protection.
25              Each Party or Non-Party that designates information or items for protection
26 under this Stipulated Protective Order must take care to limit any such designation
27 to specific material that qualifies under the appropriate standards.
28

                                                     7
                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1              If it comes to a Designating Party’s attention that information or items that it
 2 designated for protection do not qualify for protection, that Designating Party must
 3 promptly notify all other Parties in writing that it is withdrawing the inapplicable
 4 designation. The provisions in this section do not apply to documents produced in
 5 the underlying Southern California Gas Leak Cases that are reproduced here.
 6 Documents produced in the underlying Southern California Gas Leak Cases will be
 7 produced in this case as they were produced in the underlying cases unless the Court
 8 orders otherwise.
 9                 b.    Manner and Timing of Designations. Except as otherwise provided in
10 this Order or as otherwise stipulated or ordered, Disclosure or Discovery Material
11 that qualifies for protection under this Stipulated Protective Order must be clearly so
12 designated before the material is disclosed or produced.
13              Designation in conformity with this Order requires:
14                       (1) for information in documentary form (e.g., paper or electronic
15 documents, but excluding transcripts of depositions or other pretrial or trial
16 proceedings), that the Producing Party affix at a minimum, the legend
17 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
18 contains Protected Material or, with respect to any such Document produced
19 natively, in the Document’s file name. If only a portion of the material on a page
20 qualifies for protection, the Producing Party also must clearly identify the protected
21 portion(s) (e.g., by making appropriate markings in the margins).
22              A Party or Non-Party that makes original documents available for inspection
23 need not designate them for protection until after the inspecting Party has indicated
24 which documents it would like copied and produced. During the inspection and
25 before the designation, all of the material made available for inspection shall be
26 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
27 documents it wants copied and produced, the Producing Party must determine which
28 documents, or portions thereof, qualify for protection under this Stipulated

                                                     8
                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 Protective Order. Then, before producing the specified documents, the Producing
 2 Party must affix the “CONFIDENTIAL legend” to each page that contains Protected
 3 Material. If only a portion of the material on a page qualifies for protection, the
 4 Producing Party also must clearly identify the protected portion(s) (e.g., by making
 5 appropriate markings in the margins).
 6                       (2) for testimony given in depositions, that the Designating Party may
 7 designate on the record, before the close of the deposition, all “CONFIDENTIAL”
 8 Materials or may designate portions of the deposition transcript “CONFIDENTIAL”
 9 by notifying the Parties in writing within thirty (30) days after receipt of the
10 transcript. Only those portions of the testimony that are appropriately designated for
11 protection within thirty (30) days after receipt of the transcript shall be covered by
12 the provisions of this Stipulated Protective Order.
13                       (3) for information produced in some form other than documentary and
14 for any other tangible items, that the Producing Party affix in a prominent place on
15 the exterior of the container or containers in which the information is stored the
16 legend “CONFIDENTIAL.” If only a portion or portions of the information
17 warrants protection, the Producing Party, to the extent practicable, shall identify the
18 protected portion(s).
19                 c.    Inadvertent Failures to Designate. If a party inadvertently produces any
20 information during discovery that it considers to be “CONFIDENTIAL” Materials,
21 in whole or in part, without a “CONFIDENTIAL” designation, it may correct the
22 situation as follows:
23                       (1) Within twenty (20) days of the Producing Party’s discovery of the
24 inadvertent production without a “CONFIDENTIAL” designation, and no later than
25 forty-five (45) days prior to trial, the Producing Party must give written notice to all
26 Parties who received the materials that the Producing Party claims, in whole or in
27 part, is “CONFIDENTIAL,” together with a further copy of the material marked
28 “CONFIDENTIAL” as intended by the Designating Party (the “Inadvertent

                                                     9
                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 Production Notice”).
 2                       (2)   Upon timely receipt of such Inadvertent Production Notice, the
 3 Party that received the inadvertently produced material without a
 4 “CONFIDENTIAL” designation shall promptly destroy the subject material and all
 5 copies thereof, or, at the expense of the Designating Party, return them together with
 6 all copies, and shall retain only the version marked “CONFIDENTIAL” as intended
 7 by the Designating Party. Upon timely receipt of an Inadvertent Production Notice,
 8 the Receiving Party must make reasonable efforts to assure that the material is
 9 treated in accordance with the provisions of this Stipulated Protective Order.
10                       (3)   If timely corrected, an inadvertent failure to designate qualified
11 material as “CONFIDENTIAL” does not, standing alone, waive the Designating
12 Party’s right to secure protection under this Stipulated Protective Order for such
13 material.
14        8.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
15                 a.    Timing of Challenges. Any Party or Non-Party may challenge a
16 designation of confidentiality via motion at any time that is consistent with the
17 Court’s Scheduling Order.
18                 b.    Meet and Confer. The Challenging Party shall initiate the dispute
19 resolution process under Local Rule 37.1 et seq.
20                 c.    The burden of persuasion in any such challenge proceeding shall be on
21 the Designating Party by a preponderance of the evidence. Frivolous challenges,
22 and those made for an improper purpose (e.g., to harass or impose unnecessary
23 expenses and burdens on other parties) may expose the Challenging Party to
24 potential sanctions. Unless the Designating Party has waived or withdrawn the
25 confidentiality designation, all parties shall continue to afford the material in
26 question the level of protection to which it is entitled under the Producing Party’s
27 designation until the Court rules on the challenge.
28

                                                     10
                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1        9.       ACCESS TO AND USE OF PROTECTED MATERIAL
 2                 a.    Basic Principles. A Receiving Party may use Protected Material that is
 3 disclosed or produced by another Party or by a Non-Party in connection with this
 4 Action only for prosecuting, defending, or attempting to settle this Action. Such
 5 Protected Material may be disclosed only to the categories of persons and under the
 6 conditions described in this Stipulated Protective Order. When the Action has been
 7 terminated, a Receiving Party must comply with the provisions of section 14 below
 8 (“FINAL DISPOSITION”).
 9              Protected Material must be stored and maintained by a Receiving Party at a
10 location and in a secure manner that ensures that access is limited to the persons
11 authorized under this Stipulated Protective Order.
12                 b.    Disclosure of “CONFIDENTIAL” Materials. Unless otherwise ordered
13 by the Court or permitted in writing by the Designating Party, a Receiving Party
14 may disclose any materials designated “CONFIDENTIAL” only to:
15                       (1) the Receiving Party’s Outside Counsel of Record in this Action, as
16 well as employees of said Outside Counsel of Record to whom it is reasonably
17 necessary to disclose the information for this Action;
18                       (2) the officers, directors, and employees (including House Counsel) of
19 the Receiving Party and authorized claim handling agents for insurer parties to
20 whom disclosure is reasonably necessary for this Action;
21                       (3) Experts (as defined in this Stipulated Protective Order) of the
22 Receiving Party who have signed the “Acknowledgment and Agreement to Be
23 Bound” (Exhibit A);
24                       (4) the Court (including any other courts, such as appellate courts, in
25 which this Action is to be adjudicated) and its personnel;
26                       (5) court reporters and their staff;
27                       (6) professional jury or trial consultants, mock jurors, and Professional
28 Vendors to whom disclosure is reasonably necessary for this Action and who have

                                                      11
                                        STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2                       (7) the author or recipient of a document containing the information or
 3 a custodian or other person who otherwise possessed or knew the information;
 4                       (8) auditors, reinsurers, accountants, regulators, or retrocessionaires of
 5 any Party who, in the normal course of business, would have access to or to whom a
 6 Party has a business obligation to provide such information in connection with this
 7 Action;
 8                       (9) during their depositions, witnesses, and attorneys for witnesses, in
 9 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
10 party requests that the witness sign the form attached as Exhibit A hereto; and
11 (2) they will not be permitted to keep any confidential information unless they sign
12 the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
13 agreed by the Designating Party or ordered by the court. Pages of transcribed
14 deposition testimony or exhibits to depositions that reveal Protected Material may
15 be separately bound by the court reporter and may not be disclosed to anyone except
16 as permitted under this Stipulated Protective Order;
17                       (10) any mediator or settlement officer, and their supporting personnel,
18 mutually agreed upon by the Parties engaged in settlement discussions or appointed
19 by the Court;
20                       (11) copying and e-discovery service providers for the sole purpose of
21 providing litigation support related to this Action; and
22                       (12) other factual witnesses who agree to comply with and be bound
23 by the requirements of this Stipulated Protective Order and whose role as a witness
24 is such that they have a genuine need to know the content of the Protected Material.
25                 c.    Other Permitted Disclosure. Nothing in this Stipulated Protective
26 Order shall preclude any Party from disclosing or using, in any manner or for any
27 purpose, any information that is: (1) generally available to the public, other than as a
28 result of disclosure by any Party to this Action in violation of this Stipulated

                                                      12
                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 Protective Order; (2) already lawfully in the Party’s possession prior to its
 2 designation as “CONFIDENTIAL” in this Action; (3) lawfully obtained on a non-
 3 confidential basis from a Non-Party to this Action who, insofar as is known after a
 4 reasonable inquiry, is not bound by any obligation of confidentiality with respect to
 5 such information; or (4) developed independently, as evidenced by a written record.
 6        10. PROTECTED MATERIAL SUBPOENAED OR ORDERED
 7                 PRODUCED IN OTHER LITIGATION
 8              If a Party is served with a subpoena or a court order issued in other litigation
 9 that compels disclosure of any materials designated in this Action as
10 “CONFIDENTIAL,” that Party must:
11              (1) promptly notify in writing the Designating Party. Such notification shall
12 include a copy of the subpoena or court order unless prohibited by law;
13              (2) promptly notify in writing the party who caused the subpoena or order to
14 issue in the other litigation that some or all of the material covered by the subpoena
15 or order is subject to this Stipulated Protective Order. Such notification shall
16 include a copy of this Stipulated Protective Order; and
17              (3) cooperate with respect to all reasonable procedures sought to be pursued
18 by the Designating Party whose Protected Material may be affected.
19              If the Designating Party timely seeks a protective order, the Party served with
20 the subpoena or court order shall not produce any information designated in this
21 Action as “CONFIDENTIAL” before a determination by the court from which the
22 subpoena or order issued, unless the Party has obtained the Designating Party’s
23 permission. The Designating Party shall bear the burden and expense of seeking
24 protection in that court of its Protected Material. Nothing in these provisions should
25 be construed as authorizing or encouraging a Receiving Party in this Action to
26 disobey a lawful directive from a court, and a Receiving Party is expressly
27 authorized to comply with all lawful directives from a court.
28

                                                    13
                                     STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1        11. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2                 PRODUCED IN THIS LITIGATION
 3                 a.    The terms of this Stipulated Protective Order are applicable to materials
 4 produced by a Non-Party in this Action, or in the underlying Southern California
 5 Gas Leak Cases, and designated as “CONFIDENTIAL.” Such information
 6 produced by Non-Parties in connection with this Action, or produced in the
 7 Southern California Gas Leak Cases and then produced in this Action, is protected
 8 by the remedies and relief provided by this Stipulated Protective Order. Nothing in
 9 these provisions should be construed as prohibiting a Non-Party from seeking
10 additional protections.
11                 b.    In the event that a Party is required, by a valid discovery request, to
12 produce a Non-Party’s confidential information in its possession, and the Party is
13 subject to an agreement with the Non-Party not to produce the Non-Party’s
14 confidential information, then the Party shall:
15                       (1) promptly notify in writing the Requesting Party and the Non-Party
16 that some or all of the information requested is subject to a confidentiality
17 agreement with a Non-Party;
18                       (2) promptly provide the Non-Party with a copy of the Stipulated
19 Protective Order in this Action, the relevant discovery request(s), and a reasonably
20 specific description of the information requested; and
21                       (3) make the information requested available for inspection by the
22 Non-Party, if requested.
23                 c.    If the Non-Party fails to seek a protective order from this Court within
24 21 days of receiving the notice and accompanying information, the Receiving Party
25 may produce the Non-Party’s confidential information responsive to the discovery
26 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
27 not produce any information in its possession or control that is subject to the
28 confidentiality agreement with the Non-Party before a determination by this Court.

                                                      14
                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 Absent a Court order to the contrary, or an agreement between a Non-Party and a
 2 Party to this Action, the Non-Party shall bear the burden and expense of seeking
 3 protection in this Court of its Protected Material.
 4        12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6 Protected Material to any person or in any circumstance not authorized under this
 7 Stipulated Protective Order, the Receiving Party must immediately (1) notify in
 8 writing the Designating Party of the unauthorized disclosures, (2) use its best efforts
 9 to retrieve all unauthorized copies of the Protected Material, (3) inform the person or
10 persons to whom unauthorized disclosures were made of all the terms of this
11 Stipulated Protective Order, and (4) request such person(s) to return or destroy the
12 Protected Materials and any copies.
13        13. MISCELLANEOUS
14                 a.    Right to Further Relief. Nothing in this Stipulated Protective Order
15 abridges the right of any Party to seek its modification by the Court in the future.
16                 b.    Right to Assert Other Objections. By entering into this Stipulated
17 Protective Order, no Party waives any right it otherwise would have to object to
18 disclosing or producing any information or item on any ground not addressed in this
19 Stipulated Protective Order. Similarly, no Party waives any right to object on any
20 ground to use in evidence of any of the material covered by this Stipulated
21 Protective Order.
22        14. FINAL DISPOSITION
23              After settlement of this Action, or after the conclusion of any appellate
24 proceedings, or, if no appeal is taken, when the time for filing of an appeal has run,
25 within 60 days of a written request by the Designating Party, each Receiving Party
26 must return all Protected Material to the Producing Party or destroy such material.
27 As used in this subdivision, “all Protected Material” includes all copies, abstracts,
28 compilations, summaries, and any other format reproducing or capturing any of the

                                                     15
                                       STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 Protected Material. Whether the Protected Material is returned or destroyed, the
 2 Receiving Party must submit a written certification to the Producing Party (and, if
 3 not the same person or entity, to the Designating Party) by the 60 day deadline that
 4 (1) identifies (by category, where appropriate) all the Protected Material that was
 5 returned or destroyed and (2) affirms that the Receiving Party has not retained any
 6 copies, abstracts, compilations, summaries or any other format reproducing or
 7 capturing any of the Protected Material. Notwithstanding this provision, Counsel
 8 are entitled to retain an archival copy of (1) all pleadings, motion papers, trial
 9 transcripts, deposition transcripts, hearing transcripts, legal memoranda,
10 correspondence, trial exhibits, expert reports, attorney work product, and consultant
11 and expert work product; and (2) any exhibits thereto, even if such materials contain
12 Protected Material. Any such archival copies that contain or constitute Protected
13 Material remain subject to this Stipulated Protective Order.
14        15. VIOLATION
15              Any violation of this Stipulated Protective Order may be resolved by any
16 appropriate measures of relief.
17 DATED: November 12, 2019                     Kirk A. Pasich
                                                Sandra Smith Thayer
18                                              Anamay Carmel
                                                Christopher Pasich
19                                              PASICH LLP
20
                                          By:         /s/ Sandra Smith Thayer
21                                              Sandra Smith Thayer
                                                Attorneys for Plaintiffs and Counter-Defendants
22                                              Sempra Energy and Southern California Gas
                                                Company
23
                I hereby attest that Defendants’, Counter-Claimants’ and Counter-Defendants’
24
     attorneys have reviewed this Stipulated Protective Order and concur in its content and
25
     authorize the filing of same. I further attest that I have on file documentation of their
26
     authorization.
27
                                                         /s/ Sandra Smith Thayer
28
                                                         Sandra Smith Thayer
                                                    16
                                    STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1 DATED: November 12, 2019              Alan S. Rutkin
                                         George D. Kappus
 2                                       Steven M. Zuckermann
                                         Gregory J. Klubok
 3                                       RIVKIN RADLER LLP
 4                                       Larry M. Golub
                                         Vivian I. Orlando
 5                                       HINSHAW & CULBERTSON LLP
 6
                                   By:         /s/ Steven M. Zuckermann
 7                                       Steven M. Zuckermann
                                         Attorneys for Defendant and Counter-Claimant
 8                                       Associated Electric& Gas Insurance Services Ltd.
 9
10 DATED: November 12, 2019              Sara M. Thorpe
                                         Ethan H. Seibert
11                                       NICOLAIDES FINK THORPE MICHAELIDES
                                         SULLIVAN LLP
12
13                                 By:         /s/ Sara M. Thorpe
                                         Sara M. Thorpe
14                                       Attorneys for Defendant and Counter-Claimant
                                         Continental Insurance Company
15
16
17 DATED: November 12, 2019              Jeffrey A. Dollinger
                                         Katy A. Nelson
18                                       WOOLS PEER DOLLINGER & SCHER LLP

19                                 By:         /s/ Katy A. Nelson
20                                       Katy A. Nelson
                                         Attorneys for Counter-Defendant Industrial
21                                       Indemnity Company, by United States Fire
                                         Insurance Company pursuant to the May 27,
22                                       2005 Order of the Superior Court of California,
                                         County of Los Angeles, Case No. BS083582
23
24              FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25
26 DATED: November 18, 2019
                                          Hon. Jean P. Rosenbluth
27
                                          United States Magistrate Judge
28

                                             17
                              STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
 1                                             EXHIBIT A
 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3              I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury
 5 that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issued by the United States District Court for the Central District of California
 7 on [date] in the case of Sempra Energy, et al v. Associates Electric & Gas Insurance
 8 Services Limited, et al, United States District Court, Central District of California
 9 Case No. 2:19-cv-03340ODW-JPR. I agree to comply with and to be bound by all
10 the terms of this Stipulated Protective Order and I understand and acknowledge that
11 failure to so comply could expose me to potential sanctions and punishment in the
12 nature of contempt. I solemnly promise that I will not disclose in any manner any
13 information or item that is subject to this Stipulated Protective Order to any person
14 or entity except in strict compliance with the provisions of the Stipulated Protective
15 Order.
16              I further agree to submit to the jurisdiction of the United States District Court
17 for the Central District of California for enforcing the terms of the Stipulated
18 Protective Order, even if such enforcement proceedings occur after termination of
19 this action.
20
21 Date: ______________________________________
22 City and State where sworn and signed: _________________________________
23 Printed name: _______________________________
24
25 Signature: __________________________________
26
27
28

                                                    18
                                     STIPULATED PROTECTIVE ORDER
     S005.007/238827.1
